Citation Nr: 0842541	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 6, 2003, 
for service connection for post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and E. S. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that denied an earlier 
effective date for service connection for PTSD.   

In July 2008, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.


FINDINGS OF FACT

1.  In a final July 2003 rating decision, service connection 
for PTSD effective from March 6, 2003, was granted.

2.  The veteran has not asserted clear and unmistakable error 
(CUE) or non-finality of the July 2003 RO rating decision.

3.  Since July 29, 2003, the RO has not received new evidence 
that reflects that a claim for service connection for PTSD 
was received at any time earlier than March 6, 2003.  


CONCLUSION OF LAW  

The criteria for an effective earlier than March 6, 2003, for 
service connection for PTSD are not met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.104, 3.105, 
3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All required notice 
has been sent to the claimant in letters sent in April 2003, 
December 2005, and December 2006.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The veteran seeks an effective date earlier than March 6, 
2003, for service connection for PTSD.  He had submitted 
earlier claims for various disorders, including psychiatric 
disorders.  In a January 1984 decision, the Board denied 
service connection for depression.  The veteran was notified 
of that decision.  As the United States Court of Appeals for 
Veterans Claims did not exist then, the January 1984 Board 
decision became final.  While that decision became final, it 
does not purport to deny service connection for PTSD.  The 
later received PTSD claim is then a new claim, not subject to 
the rules for reopen prior denied claims.

On March 6, 2003, the RO received an application for service 
connection for PTSD.  Along with the claim, the veteran 
submitted a private medical report dated February 13, 2003, 
that contains a diagnosis of PTSD.  In July 2003, the RO 
granted service connection for PTSD effective from March 6, 
2003.  The RO notified the veteran of the decision and of his 
appeal rights.  The veteran did not appeal that decision as 
it became final.  Rather, in November 2005, he requested an 
earlier effective date for service connection.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2008).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

Because the RO decision that was issued on July 29, 2003, 
granting service connection for PTSD and establishing an 
effective date of March 6, 2003, was not appealed, it became 
final.  It cannot be changed absent CUE or a finding of non-
finality.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v 
Brown, 10 Vet. App. 322 (1997) 38 C.F.R. § 3.105.  The 
veteran has not asserted that the July 29, 2003-issued rating 
decision is based on CUE or that it lacks finality.  

The next question is whether there is any new evidence of 
record that should have been considered, but was not 
considered, in the July 2003 rating decision that would 
permit the Board to find CUE in that rating decision.  The 
Board finds no such evidence.  Although the veteran has 
testified that he desires retroactive benefits, he has not 
asserted a valid claim of CUE in the final July 2003 decision 
on the matter.  

The final question is whether there is any other avenue for 
an earlier effective date.  Under certain circumstances, a 
treatment report may suffice as a claim for service 
connection.  Under 38 C.F.R. § 3.157, a treatment report 
dated prior to the actual claim may suffice as a claim in 
certain circumstances.  The provision applies only where a 
formal claim for compensation has been allowed, or disallowed 
for the reason that the disability is not compensable in 
degree.  38 C.F.R. § 3.157 (b).  In this case, a formal claim 
for compensation had been allowed.  Thus, the provisions set 
forth at § 3.157 are available.  

Under 38 C.F.R. § 3.157 (b), a claim specifying the benefit 
sought must actually be received within one year from the 
date of the examination, treatment, or hospital admission.  
Because following the July 29, 2003 rating decision, the 
veteran submitted no treatment report dating back to March 6, 
2002 (up to one year earlier than the service connection 
claim was actually received), and that had not been 
considered in the July 2003 rating decision, § 3.157 is of no 
avail to the veteran.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an effective date earlier than 
March 6, 2003, for service connection for PTSD is denied.






ORDER

An effective date earlier than March 6, 2003, for service 
connection for PTSD is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


